PRECEDENTIAL


  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            ____________

          Nos. 11-2990 and 11-3516
                ____________

           VALERIE MONTONE,
                     Appellant in No. 11-2990

                      v.

           CITY OF JERSEY CITY;
  JERSEY CITY POLICE DEPARTMENT;
       MAYOR JERRAMIAH HEALY,
   in his individual and official capacities;
      POLICE CHIEF ROBERT TROY,
    in his individual and official capacities
                 ____________

    JOHN ASTRIAB; CLYDE BANKS;
JAMES BUCKLEY; WILLIAM CULLINANE;
RICHARD DESTEFANO; DAVID LABRUNO;
     EZIO SCERBO; JOHN WHALEN,
                     Appellants in No. 11-3516

                      v.

        CITY OF JERSEY CITY;
  JERSEY CITY POLICE DEPARTMENT;
MAYOR JEREMIAH HEALY, in his individual and official
                    capacities;
 POLICE CHIEF ROBERT TROY, in his individual and
                official capacities;
 BUSINESS ADMINISTRAT BRIAN O'REILLY, in his
         individual and official capacities
                  ___________

      On Appeal from the United States District Court
               for the District of New Jersey
       (D.C. No. 2-06-cv-00280 and 2-06-cv-03790)
       District Judge: Honorable Stanley R. Chesler
                       ___________

               Argued September 25, 2012

Before:   McKEE, Chief Judge, JORDAN and VANASKIE,
                    Circuit Judges.

                  (Filed: March 8, 2013)

Lisa Manshel, Esq. ARGUED
Francis & Manshel
150 Essex Street, Suite 205
Millburn, NJ 07041
Counsel for Appellant Valerie Montone

Patricia Breuninger, Esq.
Kathleen P. Ramalho, Esq. ARGUED
Breuninger & Fellman
1829 Front Street
Scotch Plains, NJ 07076




                            2
Counsel for Appellants John Astriab, Clyde Banks, James
Buckley, William Cullinane, Richard DeStefano, David
LaBruno, Ezio Scerbo, and John Whalen

Richard A. Gantner, Esq. ARGUED
Nee, Beacham & Gantner
722 Courtyard Drive
Hillsborough, NJ 08844
Counsel for Appellees City of Jersey City, Jersey City Police
Department, and Jerramiah Healy

Domenick Carmagnola, Esq. ARGUED
Carmagnola & Ritardi, LLC
60 Washington Street, Third Floor
Morristown, NJ 07960
Counsel for Appellee Robert Troy

                        ___________

                OPINION OF THE COURT
                     ___________

VANASKIE, Circuit Judge.

       This consolidated appeal consists of two cases in
which current and former sergeants in the Jersey City Police
Department accuse defendants Jersey City, the Jersey City
Police Department, Jersey City Mayor Jerramiah Healy
(collectively, “Jersey City”), and former Jersey City Police
Chief Robert Troy of retaliation for exercise of First
Amendment rights and discrimination, in violation of 42
U.S.C. § 1983 and New Jersey state law. The District Court
granted the defendants‟ motions for summary judgment. For




                              3
the reasons that follow, we will vacate the judgments of the
District Court.

     I. FACTUAL AND PROCEDURAL HISTORY

                     A. Factual History

       Plaintiff Valerie Montone was a police officer with the
Jersey City Police Department (“JCPD”) from January, 1981
until April, 2010, when she retired as a sergeant. Plaintiffs
John Astriab, Clyde Banks, James Buckley, William
Cullinane, Richard DeStefano, David LaBruno, Ezio Scerbo,
and John Whalen (the “Astriab plaintiffs”) are present or
former sergeants in the JCPD. The plaintiffs‟ claims arise out
of their failure to be promoted from the rank of sergeant to
lieutenant during Healy and Troy‟s tenure as mayor and
police chief, respectively.

      In 2004, Healy ran for mayor in a special election to
complete the previous mayor‟s unexpired term. Montone
supported opposing mayoral candidate Lou Manzo, and used
saved vacation time to work in a leadership capacity on
Manzo‟s campaign.

        The campaign became particularly heated and
personal, including allegedly threatening statements. Healy
ultimately won the election, and appointed Troy as police
chief in November, 2004. Troy served in this capacity until
his retirement in July, 2006.

       As police chief, Troy had the authority to make
promotions within the JCPD. Promotions from sergeant to
lieutenant in the JCPD are made from the “Eligible/Fail




                              4
Roster,” informally known as “the promotion list.” (Montone
Appendix 450-52 [“M.A”].) Officers are ranked on the list
based on their performance on a civil service examination.
Promotions to lieutenant are generally made starting at the top
of the list with the most highly-ranked candidate and working
down the list in numerical order.1

        Plaintiffs claim that all promotions from sergeant to
lieutenant were halted by Healy and Troy during Troy‟s
tenure as police chief to penalize Montone for her support of
Mayor Healy‟s opponent. Each of the plaintiffs had passed
the civil service examination required to be promoted to the
rank of lieutenant and were ranked accordingly on the 2003-
2006 promotion list. From November 2004, when Healy and
Troy took office, to January 15, 2006, when the promotion
list expired,2 Montone was ranked fifth out of thirty-nine
eligible officers. The other plaintiffs were ranked as follows.
Scerbo was first; LaBruno, second; Whalen, third; Buckley,
seventh; Cullinane, eighth; Banks, ninth; Astriab, tenth; and
DeStefano, eleventh.



       1
         Troy points out that, pursuant to the “Rule of Three,”
as provided for in §§ 4A:4-4.8 and 11A:4-8 of the New Jersey
Administrative Code, he could have promoted any “one of the
top three interested eligibles” on the promotion list. N.J.
Admin. Code §§ 4A:4-4.8(a)(3) (2012).
       2
          The promotion list expired on January 15, 2006. A
new list issued following the administration of a subsequent
civil service examination (the “2006-2009 promotion list”).




                              5
        During Troy‟s tenure as police chief, the number of
officers in the rank of lieutenant decreased from fifty-six to
thirty, even though an agreement between Jersey City and the
State of New Jersey Division of Local Government
authorized sixty-six lieutenants.      In November, 2004,
February, 2005, and March, 2005, JCPD Operations Division
Commander Inspector Mark Russ issued memoranda to Troy
recommending that between five and eleven officers be
promoted to lieutenant.

       Nonetheless, during Troy‟s term as police chief, not a
single police officer was promoted to lieutenant. Promotions
were made to other ranks within the JCPD, including to the
ranks of deputy chief, inspector, captain, sergeant, and
detective. On December 16, 2006, Healy, then-police chief
Thomas Comey, and the recently-retired Troy held a meeting
during which they decided not to promote any of the plaintiffs
to lieutenant, despite Business Manager Brian O‟Reilly‟s
urging to do so. Two days later, on December 18, 2006,
twelve officers were promoted to lieutenant from the 2006-
2009 promotion list. Only plaintiff Scerbo was promoted to
lieutenant from the 2006-2009 promotion list.3

       A number of witnesses gave deposition testimony in
support of plaintiffs‟ theory that all promotions from sergeant
to lieutenant were halted to retaliate against Montone.

       3
           According to Jersey City, plaintiffs Astriab, Banks,
and Whalen did not take the civil service examination
required to qualify for the 2006-2009 promotion list, and
LaBruno did not pass the exam and thus was not eligible for a
promotion after the 2003-2006 list expired. Plaintiff Whalen
retired from the JCPD in March 2006.




                              6
DeStefano, for example, stated in his deposition that Troy
told him that he would not be promoted because he was
behind Montone on the promotion list and “[t]he Mayor will
not promote her.” (M.A. 1792.) In this same conversation,
Troy noted that DeStefano was “okay with us” because he
“didn‟t try to hurt us.” (M.A. 1792.) DeStefano understood
this to mean that because he had not “come out against
[Healy] in the election,” he had not been blacklisted. (M.A.
1792.) Whalen testified to having a substantially similar
conversation with Troy, who stated that Whalen “didn‟t hurt
us,” and that Troy was “not making promotions” and “not
promoting her.” (M.A. 2265.) When Whalen protested that
this was “not fair,” Troy responded by asking Whalen, “Well,
how would you feel if your best friend‟s wife is sitting at the
kitchen table crying over threats made by [Montone] against
her son and nephew?” (M.A. 2265.) Scerbo, meanwhile,
testified that Troy had told him that he “should have no
problem” getting a promotion because he “was before
Valerie” on the promotion list. (M.A. 2094.)

       Montone also points to evidence of Healy and Troy
promoting their political supporters, and of Jersey City‟s
history of political patronage. Healy testified, for example,
that he had spoken to Troy about both Kevin Guy and Patricia
Cassidy, whose relatives were political supporters of Healy
and both of whom were ultimately promoted to sergeant.

       Jersey City argues that no lieutenant promotions were
made “due to budgetary concerns at the Police Department
and a desire to improve the department‟s organizational
structure to permit more supervisory police officers on




                              7
patrol.” (Jersey City‟s M. Br. 6.)4 Jersey City emphasizes
that “[t]here was no plan to stop promotions in order to avoid
promoting [Montone].” (Jersey City‟s M. Br. at 7.) Troy
further contends that “there was not a shortage of
Lieutenants,” (Troy‟s M. Br. 4), and that political opponents
of Healy, such as Edwin Gillan and Roberto Atkinson, were
promoted to sergeant despite being “vocal supporters of Louis
Manzo in the 2004 Election.” (Troy‟s M. Br. 7.)

        Montone contends that in addition to suffering
retaliation for her political activities, she also incurred
retaliation because of her involvement in numerous sexual
harassment investigations and complaints against the JCPD,
dating back to 1993 and continuing until her retirement in
2010. Most notably, Montone reported to Captain Anthony
D‟Aiuto in 2002 that another officer, Marisa Johnston, was
being sexually harassed by then-lieutenant Troy.

        In addition to not being promoted, Montone alleges
that the retaliation against her included other conduct, such as
Troy spreading rumors that Montone was the individual
responsible for distributing embarrassing photographs of the
mayor at his daughter‟s wedding, and that Montone “had
threatened the mayor‟s son.” (M.A. 467.) Montone also
claims that political retaliation was the motive behind an
internal JCPD investigation into whether she was sleeping on
the job, and her subsequent reassignment to the less desirable
evening tour. Captain Kevin Oras testified in support of
Montone‟s theory, stating that Troy told him that “[a]s long as

       4
         The defendants filed separate briefs in the Montone
and Astriab matters; the briefs are designated by “M” and
“A,” respectively.




                               8
I'm Chief, that cow c**t will never get promoted to
lieutenant” and “will never go on the day tour.” (M.A. 460.)

                     B. Procedural History

        On December 13, 2005, Montone filed suit against
Jersey City and Troy in the Superior Court of New Jersey,
asserting ten causes of action: (1) gender discrimination in
employment, in violation of the New Jersey Law Against
Discrimination (“NJLAD”); (2) employment retaliation, also
in violation of the NJLAD; (3) retaliation for protected
conduct, in violation of the New Jersey Conscientious
Employee Protection Act; (4) retaliation for protected First
Amendment speech, in violation of 42 U.S.C. § 1983; (5)
retaliation for political affiliation protected by the First
Amendment, also in violation of § 1983; (6) disparate
treatment in violation of the Equal Protection Clause and §
1983; (7) retaliation for speech protected by the New Jersey
Constitution and the New Jersey Civil Rights Act; (8)
retaliation for political affiliation protected by the New Jersey
Constitution and the New Jersey Civil Rights Act; (9) sexual
harassment, in violation of the NJLAD; and (10) intentional
infliction of emotional distress. See Montone v. City of Jersey
City, No. 06-280 (SRC)(MAS), 2011 WL 2559514, at *1
(D.N.J. June 27, 2011). In August, 2005, DeStefano,
Cullinane, Whalen, Scerbo, Astriab, and Banks gave
Certifications in support of Montone‟s claims against the
defendants. The defendants removed the action to federal
court in January, 2006. In August, 2006, the Astriab
plaintiffs filed suit in the United States District Court for the
District of New Jersey, asserting claims for (1) gender
discrimination and (2) retaliation in violation of the NJLAD,
as well as claims pursuant to § 1983 for (3) retaliation related




                               9
to Montone‟s political affiliation in violation of the First
Amendment and (4) disparate treatment in violation of the
Fourteenth Amendment. See Astriab v. City of Jersey City,
No. 06-3790 (SRC)(MAS), 2011 WL 5080353, at *1 (D.N.J.
Oct. 25, 2011).

        On June 27, 2011, the District Court granted summary
judgment for Jersey City and Troy on Montone‟s free speech
and political affiliation claims. As to the political retaliation
claim, the District Court found that Montone had failed to
muster sufficient evidence of a causal relationship between
Montone‟s support of Healy‟s opponent and the failure to be
promoted to lieutenant. See Montone, 2011 WL 2559514, at
*11. The District Court reached this same conclusion with
regard to Montone‟s other political retaliation claims, such as
her claim that she was reassigned to the evening tour because
of her support of Manzo. See id. at *6. As to Montone‟s
claim that she suffered retaliation for complaining about
gender discrimination in the operation of the JCPD, the
District Court determined that Montone‟s complaints were
not entitled to protection under the First Amendment. Having
granted summary judgment to the defendants on the First
Amendment claims in Counts Four and Five, and Montone
having voluntarily withdrawn her Fourteenth Amendment
equal protection claim, id. at *10 n.7, the District Court
“exercise[d] its discretion not to retain supplemental
jurisdiction over the remaining state law claims,” and
remanded the case to the Superior Court of New Jersey. Id. at
*10-11.

       On August 16, 2011, the District Court similarly
granted summary judgment in favor of Jersey City and Troy
on the Astriab plaintiffs‟ claims brought under § 1983 for




                               10
retaliation and denial of equal protection in violation of the
First and Fourteenth Amendments (Counts Three and Four).
See Astriab, 2011 WL 5080353, at *1. With regard to the
political retaliation claim, the District Court declined to
address the question of whether the Astriab plaintiffs have
standing to bring a cause of action for First Amendment
retaliation based upon Montone‟s allegedly protected
conduct, reasoning that it was unnecessary to do so because
“Plaintiff[s] ha[ve] otherwise failed to defeat” the defendants‟
summary judgment motions. Id. at *2. Specifically, the
District Court found that “Plaintiffs have failed to point to
evidence from which a reasonable trier of fact could decide in
their favor on the question of whether Montone‟s political
conduct was a motivating factor in the decision not to
promote her or them.”5 Id. at *4. Declining to exercise
supplemental jurisdiction over the remaining state law claims,
the District Court dismissed them, without prejudice. Id. at
*6.

                      II. DISCUSSION

       The District Court had jurisdiction under 28 U.S.C. §§
1331, 1343, and 1443, and we have appellate jurisdiction
under 28 U.S.C. § 1291. We employ a de novo standard of
review to grants of summary judgment, “applying the same
standard as the District Court.” Pa. Coal Ass’n v. Babbitt, 63
F.3d 231, 236 (3d Cir. 1995). “This requires that we view the

       5
           The Astriab plaintiffs appeal only the District
Court‟s grant of summary judgment on Count Three, and thus
we need not address the District Court‟s decision on their
equal protection claim.




                              11
underlying facts and all reasonable inferences therefrom in
the light most favorable to the party opposing the motion.”
Id. Summary judgment shall be granted where no genuine
dispute exists as to any material fact, and the moving party is
entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
We will address the District Court‟s decisions on Montone‟s
claims and the derivative claims asserted by the Astriab
plaintiffs separately.

                    A. Montone‟s Claims

       Montone appeals the District Court‟s grant of
summary judgment on her claims under § 1983 for retaliation
for political affiliation and speech, in violation of the First
Amendment. We will address each issue in turn.

                              1.

        Our jurisprudence governing political association
retaliation claims under the First Amendment has its origins
in the Supreme Court‟s “trilogy” of “political patronage
cases.” Goodman v. Pa. Tpk. Comm’n, 293 F.3d 655, 663 (3d
Cir. 2002) (citing Elrod v. Burns, 427 U.S. 347 (1976); Branti
v. Finkel, 445 U.S. 507 (1980); Rutan v. Republican Party of
Ill., 497 U.S. 62 (1990)). From these cases and their progeny,
“we have derived a three-part test to establish a claim of
discrimination based on political patronage in violation of the
First Amendment.” Galli v. N.J. Meadowlands Comm’n, 490
F.3d 265, 271 (3d Cir. 2007). First, the plaintiff must
establish that “she was employed at a public agency in a
position that does not require political affiliation.” Id.
Second, the plaintiff must show that she engaged in conduct
protected by the First Amendment. Id. And finally, the




                              12
plaintiff must prove that the constitutionally-protected
conduct was a substantial or motivating factor for the adverse
employment action. Id.

        The first two prongs of the test for political affiliation
retaliation are not in dispute here. Montone was employed as
an officer with the JCPD, a position where political affiliation
is not “an appropriate requirement for the effective
performance of the public office involved.” Branti, 445 U.S.
at 518; see also Elrod, 427 U.S. at 367 (“Limiting patronage
dismissals to policymaking positions is sufficient to achieve
this governmental end. Nonpolicymaking individuals usually
have only limited responsibility and are therefore not in a
position to thwart the goals of the in-party.”). Similarly,
Montone‟s political support of Manzo was constitutionally
protected conduct. See Branti, 445 U.S. at 519 (“[I]t is
manifest that . . . continued employment . . . cannot properly
be conditioned upon . . . allegiance to the political party in
control . . . .”); Galli, 490 F.3d at 272 (“[A] plaintiff can meet
the second prong of a prima facie political discrimination
claim if she suffers because of active support for a losing
candidate . . . .”).

       Accordingly, the matter in dispute here concerns the
third prong of the test: whether Montone‟s political support of
Manzo “was a substantial or motivating factor” in the
decision to not promote her from sergeant to lieutenant.
Galli, 490 F.3d at 271.          The District Court focused
specifically on this prong of the test, ultimately finding that
Montone “offered no evidence from which a reasonable trier
of fact could conclude that [her] political affiliation or other
protected conduct was a substantial motivating factor in the
decision not to promote [her].” Montone, 2011 WL 2559514,




                               13
at *6. We find that in so holding the District Court
misapplied the summary judgment standard.

       The District Court first erred by drawing unfavorable
inferences against Montone, the non-movant. The District
Court concluded, for example, that when Troy told DeStefano
that he was “okay” because DeStefano “didn‟t try to hurt us,”
(M.A. 1792), “[n]o reasonable trier of fact could infer from
the DeStefano testimony that Troy was speaking about
political affiliation or protected conduct.”6 Montone, 2011
WL 2559514, at *5. The District Court, relying on Whalen‟s
testimony, determined that “hurt” in this context referred to
Montone “making threats against someone‟s son and nephew,
which upset that person‟s wife.” Id. Accordingly, the
District Court found that “the decision not to promote
Plaintiff was based on personal animus, not retaliation for
political affiliation or activities or other protected conduct,”
and that “the „you didn‟t hurt us‟ evidence does not raise any

       6
           Troy and Jersey City argued before the District
Court that such statements were inadmissible hearsay. The
District Court did not rule on the issue because it concluded
that this evidence, “even if admitted, fails to raise factual
disputes sufficient to defeat the motions for summary
judgment . . . .” Montone, 2011 WL 2559514, at *4 n.3. We
hold that these statements made by Troy are not hearsay
under Federal Rule of Evidence 801(d)(2), and thus the
District Court properly considered the statements in resolving
the summary judgment motions.             See Fed. R. Evid.
801(d)(2)(A) (defining as “not hearsay” a statement that is
“offered against an opposing party and . . . was made by the
party in an individual or representative capacity . . . .”).




                              14
factual dispute about the motivating factor element.” Id.
This conclusion, however, directly contradicts DeStefano‟s
own understanding of the conversation. According to his
deposition testimony, DeStefano understood Troy to mean
that he, DeStefano, was “okay” precisely because he had not
“come out against [Healy] in the election.” (M.A. 1792.)
DeStefano‟s understanding is consistent with Montone‟s
claim that Troy set out to block her promotion to lieutenant
because she had sought to prevent Healy‟s election.

       Troy attacks DeStefano‟s credibility by noting that his
statement was not contained in DeStefano‟s original
Certification obtained by Montone‟s counsel in August, 2005,
and that DeStefano is a plaintiff in the Astriab litigation, a
case “whose success . . . is entirely dependent on Montone‟s
success herein . . . .” (Troy‟s M. Br. 25.) Furthermore, Troy
notes that DeStefano‟s testimony could be interpreted
differently – at one point, DeStefano testified to rumors
concerning Montone stepping on the foot and spitting in the
face of Healy‟s spouse, for example. (See M.S.A. 383.) Troy
suggests that he could have been referring to this incident
when he discussed how Montone had “hurt us.” (M.A. 1792.)
While Troy may ultimately prevail on this point, “[i]n
considering a motion for summary judgment, a district court
may not make credibility determinations or engage in any
weighing of the evidence; instead, the non-moving party‟s
evidence „is to be believed[,] and all justifiable inferences are
to be drawn in his favor.‟” Marino v. Indus. Crafting Co.,
358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). On this issue,
the District Court appears to have made credibility
determinations, weighed the evidence against Montone, and
failed to draw all justifiable inferences in her favor. Stated




                               15
otherwise, it would not be unreasonable to construe Troy‟s
“you didn‟t hurt us” statement as referring to Montone‟s
opposition to Healy.

       Furthermore, the District Court, despite appearing to
have accepted Montone‟s argument that Jersey City and
Troy‟s justifications for not promoting any lieutenants were
pretextual, erred in concluding that a jury could not draw
from that fact an inference that the non-promotion of
Montone was intended to retaliate for her political activity.
Troy contended that promotions to lieutenant were suspended
for legitimate budgetary and operational reasons. But the
District Court observed:

             Examining Plaintiff's evidence as
             a whole, and making every
             reasonable inference in favor of
             Plaintiff, as the nonmovant, a
             reasonable trier of fact, hearing
             Plaintiff's evidence, could easily
             find that Chief Troy bore ill will
             toward       Plaintiff    and     was
             determined not to promote her to
             Lieutenant. Moreover, there is
             evidence which, if credited by the
             trier of fact, supports the inference
             that he bore such ill will toward
             Plaintiff that he stopped all
             promotions to Lieutenant during
             his tenure as Chief, even though
             this decision may have been a
             poor one from the perspective of




                              16
              the organizational needs of the
              Police Department.

Montone, 2011 WL 2559514, at *6. The District Court
determined, however, that “[a]t best, this constitutes evidence
of retaliation. None of this . . . is probative of the motive for
the retaliation.” Id.

        It is by now axiomatic that a plaintiff in an
employment retaliation case may avoid summary judgment
by offering evidence that discredits the reasons articulated by
the defense for the adverse employment action. See, e.g.,
Stephens v. Kerrigan, 122 F.3d 171, 181 (3d Cir. 1997). By
presenting evidence that casts doubt on Troy‟s articulated
rationale for suspending all promotions to the lieutenant
position, Montone is entitled to have the trier-of-fact decide
whether it was a general dislike of her that motivated Troy, or
whether it was personal animosity that sprung from
Montone‟s vocal opposition to the candidacy of Troy‟s
patron. Indeed, in Stephens, we held that summary judgment
was not appropriate where plaintiffs “made a sufficient
showing to discredit [defendant‟s] proffered reasons for not
promoting from the lieutenants lists and thus [were] entitled
to have a fact finder determine whether their political
affiliation or non-support was a substantial or motivating
cause of the failure to promote.” 122 F.3d at 183. The
District Court here similarly agreed with Montone that Jersey
City and Troy‟s proffered reasons were pretextual, but then
granted summary judgment to the defendants rather than
allowing a fact finder to determine whether Montone‟s
political activities during the election were the real reason
behind her non-promotion.




                               17
        The District Court‟s dismissal of evidence of a pattern
of political patronage in Jersey City was also improper. See
Montone, 2011 WL 2559514, at *3 (“Evidence that, during
Mayor Healy‟s administration, other people have gotten jobs
or promotions in Jersey City for political reasons may have
some minimal probative value as background, but it is clearly
insufficient by itself to support an inference that Plaintiff was
retaliated against.”) As we held in Goodman, “a history of
improper promotion practices using sponsorship as a factor”
may, when presented with other facts, prove to be “sufficient
circumstantial evidence to permit a reasonable jury to find
that political affiliation was a substantial factor in the decision
not to promote . . . .” Id. at 674. In this case, there are other
facts that, when combined with evidence of political
patronage, suffice to defeat summary judgment. In particular,
there is the evidence of recommendations that the number of
lieutenants on the police force be increased as well as
evidence that there were promotions to every other rank but
lieutenant during Troy‟s tenure as Police Chief that, when
considered in combination with a history of political
patronage, supports a reasonable inference that Montone was
not promoted in retaliation for her political activity.

        The District Court also erred in giving substantial
weight to evidence that Troy promoted at least one of
candidate Manzo‟s supporters, Edwin Gillan. Montone, 2011
WL 2559514, at *6 n.6. While this may be relevant evidence
for the fact finder to consider when ultimately determining if
Montone was in fact retaliated against based on her political
activity, it does not preclude a jury from finding that
Montone‟s support for Manzo was the motivating factor in
not receiving a promotion. At the summary judgment stage,
Montone need only “„make a showing sufficient to establish




                                18
the existence of [the] element[s] essential to [her] case . . . .‟”
Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 n.5 (3d Cir.
1992) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986)). Her showing in this case is not overcome by the fact
that one supporter of Healy‟s opponent was promoted,
especially given the evidence of how active Montone was in
supporting Manzo. The three-prong test for retaliation for
political affiliation does not require that Montone prove that
every other supporter of Healy‟s opponent also suffered
retaliation.

        In summary, the District Court misapplied the
summary judgment standard by weighing evidence and
drawing inferences against Montone, the non-movant, even
after acknowledging that she presented sufficient evidence to
show that the reasons proffered by Jersey City and Troy for
her non-promotion may have been pretextual. The District
Court also improperly dismissed evidence of a culture of
political patronage in Jersey City, and erred in granting
summary judgment based upon evidence of the promotion of
another Manzo supporter. Montone, 2011 WL 2559514, at *6
n.6. Accordingly, we vacate the District Court‟s grant of
summary judgment for the defendants on the political
affiliation claim.

                                2.

        We now turn to Count Four: whether Montone was
retaliated against for speech protected under the First
Amendment. We analyze Montone‟s claim, arising as it does
in the public employment context, under a three-part test: (1)
was the plaintiff speaking as a citizen rather than as a public
employee discharging her employment duties; (2) did the




                                19
plaintiff‟s statements address a matter of public concern as
opposed to a personal interest; and (3) did the plaintiff‟s
employer have “„an adequate justification for treating the
employee differently from any other member of the general
public‟ as a result of the statement [the employee] made.”
Gorum v. Sessoms, 561 F.3d 179, 185 (3d Cir. 2009),
(quoting Garretti v. Ceballos, 547 U.S. 410, 418 (2006)).

        The District Court held that Montone‟s free speech
claim failed the second part of the test – that the speech at
issue involve a matter of public concern, observing that she
“neither precisely identifies the speech that she contends was
on matters of public concern, nor makes any case at all that
such speech was on matters of public concern.” Id. Quoting
Connick v. Myers, 461 U.S. 138 (1983), the District Court
then granted summary judgment to Jersey City and Troy on
this claim because

             “when a public employee speaks
             not as a citizen upon matters of
             public concern, but instead as an
             employee upon matters of only
             personal interest, absent the most
             unusual circumstances, a federal
             court is not the appropriate forum
             in which to review the wisdom of
             a personnel decision taken by a
             public agency allegedly in
             reaction to the employee‟s
             behavior.”

Id. (quoting Connick, 461 U.S. at 147).




                             20
       Montone‟s allegedly protected speech concerns in
large measure her complaints of gender inequality in the
workplace dating back to the 1990s, when she successfully
brought a sexual harassment lawsuit. Montone continued to
complain of sexual harassment even after that lawsuit was
concluded. In 2003, she informed a captain in the JCPD that
Troy, who was then a lieutenant, was sexually harassing
Officer Marisa Johnston.

        We addressed the question of whether a public
employee‟s speech regarding sexual harassment can
constitute protected speech in Azzaro v. Cnty. of Allegheny,
110 F.3d 968 (3d Cir. 1997) (en banc), where the plaintiff, a
former Allegheny County employee, was fired after reporting
that she was sexually harassed by an assistant to the County
Commissioner. Id. at 970. The plaintiff subsequently sued
the County and two County employees, alleging, inter alia,
retaliation for speech protected by the First Amendment, in
violation of § 1983. Id. at 975. Applying the analytical
framework laid out by the Supreme Court in Connick, we
noted that the key to the “public concern” inquiry is “whether
expression of the kind at issue is of value to the process of
self-governance.” Id. at 977. We further explained that “the
issue is whether it is important to the process of self-
governance that communications on this topic, in this form
and in this context, take place.” Id. We observed that
“[r]acial discrimination in the assignment of school personnel
. . . was characterized by the Connick Court as „a matter
inherently of public concern.‟” Id. (quoting Connick, 461
U.S. at 148 n.8). Extending this reasoning, we noted that
gender discrimination, “when practiced by those exercising
authority in the name of a public official, is as much a matter
of public concern as racial discrimination practiced under




                              21
similar circumstances.” Id. at 978. We also noted, however,
that not “all public employee complaints about sexual
harassment are matters of public concern,” and that
examination of “all of the surrounding circumstances” is
required when making such a determination. Id. at 980.

        A circumstance that weighed in favor of finding that
the communication in Azzaro involved a matter of public
concern was that the alleged harassment “brought to light
actual wrongdoing on the part of one exercising public
authority that would be relevant to the electorate‟s evaluation
of the performance of the office of an elected official.” Id. at
978. While Montone‟s allegations of gender discrimination
and harassment do not directly concern an elected official, as
even Johnston‟s sexual harassment complaint against Troy
occurred prior to Healy‟s election and appointment of Troy as
chief, the fact that Montone‟s speech would not directly help
the public evaluate an elected official‟s performance is not
dispositive.

        For example, in Campbell v. Galloway, 483 F.3d 258
(4th Cir. 2007), the plaintiff, a former police officer, sued the
Town of Southern Pines, the police department, and several
town employees, alleging, inter alia, First Amendment
retaliation when she was fired after filing several complaints
of sexual harassment with the police chief, as well as a gender
discrimination and retaliation charge with the Equal
Employment Opportunity Commission. Id. at 262-64. In
reviewing the District Court‟s grant of summary judgment for
the defendants, the Fourth Circuit noted that, while “not every
statement about sexual discrimination involves a matter of
public concern, our cases have provided little concrete
guidance on the question of when such a complaint amounts




                               22
to an issue of public concern.” Id. at 269. The Campbell
Court explained that this was perfectly acceptable:

              We see no reason to try to
              articulate any sort of bright-line
              rule in this case, nor are we
              certain that a bright-line rule
              would be consistent with the
              Supreme Court's directive that we
              engage in a case-and fact-specific
              inquiry to determine “[w]hether
              an employee's speech addresses a
              matter of public concern,” by
              considering “the content, form,
              and context of a given statement,
              as revealed by the whole record.”

Id. (quoting Connick, 461 U.S. at 147-48). The Fourth
Circuit noted that “[t]o conclude, as the defendants would
have us do, that a personal complaint about discrimination
affecting only the complaining employee can never amount to
an issue of public concern could improperly limit the range of
speech that is protected by the First Amendment.” Id.
(emphasis in original).

        Shifting to the facts in that matter, the Campbell Court
noted that the plaintiff “complained about multiple instances
of inappropriate conduct directed towards her,” and wrote a
letter to the police chief where she “also included complaints
about inappropriate conduct directed towards other females.”
Id. As that case also concerned a grant of summary judgment
to defendants, the Fourth Circuit “view[ed] the complaints in
the light most favorable to [the plaintiff],” and concluded that




                              23
her “complaints about sexual discrimination do amount to
matters of public concern.” Id.

        We find Campbell’s reasoning persuasive. There are
at least three separate instances of alleged sexual harassment
here,7 and the inappropriate conduct was not directed solely at
Montone. Although no elected figure is involved, these facts
otherwise present a stronger argument that Montone‟s speech
was related to a matter of public concern than was presented
in Azzaro, which referred only to a single incident. See 110
F.3d at 980 (“We do believe, however, that under all of the
surrounding circumstances, Azzaro's reports address a matter
of public concern even though they referred to a single
incident.”). Accordingly, we hold that Montone was engaged
in protected activity as her speech involved a matter of public
concern.

       Once the public concern “threshold” is met, “we must
balance between the interest of the [employee], as a citizen, in
commenting upon matters of public concern and the interest
of the [public employer], in promoting efficiency of the
public services it performs through its employee.‟” Miller v.
Clinton County, 544 F.3d 542, 548 (3d Cir. 2008) (quoting
Pickering v. Bd. Of Educ., 391 U.S. 563, 568 (1968). We
find, as we did in Azzaro, that “[s]triking the appropriate
balance in this case is not difficult,” as “those governmental

       7
           The three instances are the sexual harassment
lawsuit from the 1990s, Montone‟s complaint against Carter
from 2002-2003, and Montone‟s escalation of Johnston‟s
sexual harassment claim against Troy from 2002. See
Montone, 2011 WL 2559514, at *9.




                              24
interests are negligible here.” 110 F.3d at 980. As in Azzaro,
“[w]e fail to see how” Montone‟s speech “could have posed
any threats to the government‟s interest in efficiency or
effectiveness,” especially in those instances when she used
internal mechanisms to voice her grievances. Id. (finding that
defendant‟s affirmative recognition that “complaints about
sexual harassment were important to its ability to serve the
public . . . [constituted] an acknowledgement . . . that
communications in the manner and place of [plaintiff‟s] do
not pose an undue threat of disruption”). Accordingly, we
hold that Montone has demonstrated that her interest in the
speech at issue outweighs Jersey City‟s interest in efficiency.

        While not every one of Montone‟s statements
addressed a matter of public concern,8 and while Montone
will still have to demonstrate at trial that she was acting as a
citizen and not as a police officer when she engaged in what
she claims to be protected conduct, and that her speech was a
substantial or motivating factor in her non-promotion, the
District Court erroneously granted summary judgment for the
defendants on Montone‟s free speech claim by concluding
that her gender discrimination complaints did not involve
matters of public concern. Accordingly, we vacate the grant
of summary judgment on the free speech claim.

               B. The Astriab Plaintiffs‟ Claims


       8
         For example, Montone‟s refusal to pay Troy money
from the settlement of her first lawsuit does not appear to be a
matter of public concern. See Montone, 2011 WL 2559514,
at *9.




                              25
        The Astriab plaintiffs appeal only the District Court‟s
grant of summary judgment on their claim pursuant to § 1983
for retaliation for Montone‟s political affiliation in violation
of the First Amendment (Count Three). Before addressing
whether the District Court erred in granting summary
judgment, we must first consider whether the Astriab
plaintiffs have standing to bring an action for retaliation for
political affiliation based on the defendants‟ alleged
deprivation of Montone’s First Amendment rights.9 See
AT&T Commc’ns of N.J., Inc. v. Verizon N.J., Inc., 270 F.3d
162, 168 (3d Cir. 2001).

                               1.

       “A party invoking federal jurisdiction must establish
that he has standing to sue within the meaning of Article III,
section two of the Constitution, which limits the courts to
hearing actual cases or controversies.” Anjelino v. New York
Times, 200 F.3d 73, 88 (3d Cir. 1999). “[T]he irreducible
constitutional minimum” of standing requires a party to set
forth specific facts indicating the existence of an actual or
imminent injury that is causally connected to the defendant‟s
challenged action and is “„likely‟” to be “„redressed by a
favorable decision.‟” Lujan v. Defenders of Wildlife, 504

       9
          The Supreme Court has instructed courts of appeals
to answer the jurisdictional question of standing before
“proceeding to an easily-resolved merits question despite
jurisdictional objections,” in consideration of the “importance
of the standing doctrine” to preserving separation of powers.
Storino v. Borough of Point Pleasant Beach, 322 F.3d 293,
300 (3d Cir. 2003) (citing Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 101-02 (1998)).




                              26
U.S. 555, 560-61 (1992) (quoting Simon v. En. Ky. Welfare
Rights Org., 426 U.S. 26, 38 (1976)). “Courts assess whether
a party has established injury-in-fact, causation, and
redressability by considering whether the alleged injury falls
within the „zone of interests‟ that the statute or constitutional
provision at issue was designed to protect; whether the
complaint raises concrete questions, rather than abstract ones
that are better suited to resolution by the legislative and
executive branches; and whether the plaintiff is asserting his
own legal rights and interests, as opposed to those of third
parties.” Anjelino, 200 F.3d at 88.

        The Supreme Court has recognized that “when the
plaintiff is not himself the object of the government action or
inaction he challenges, standing is not precluded, but it is
ordinarily substantially more difficult to establish.” Lujan,
504 U.S. at 562 (citations omitted) (internal quotation marks
omitted). The Astriab plaintiffs‟ suit presents one such
difficult case. No other court of appeals has, to our
knowledge, addressed the question presented by this case:
whether a plaintiff has standing to bring an action for First
Amendment political affiliation retaliation pursuant to § 1983
based on the defendant‟s alleged deprivation of another‟s
First Amendment rights.

        The defendants argue that the Astriab plaintiffs do not
have standing because they failed to allege an actual injury
and cannot satisfy their burden with respect to the causation
requirement of Article III standing. According to Jersey City,
“[t]he plaintiffs have not produced evidence of an inherent
right to a promotion,” or shown that absent the illegal conduct
against Montone “any of them was certain or even likely to
have been promoted.” (Jersey City‟s A. Br. 48.) Jersey City




                               27
further argues that the plaintiffs have not established the
alleged injury‟s nexus to the defendants‟ purported violation
of Montone‟s First Amendment rights, reasoning that
“[a]llegations of discrimination concerning Montone, even if
true, could have no bearing upon employment decisions made
in regard to [the] plaintiffs.” (Jersey City‟s A. Br. 48.) Troy,
for his part, distinguishes between the plaintiffs ranked above
and below Montone, concluding that the plaintiffs ranked
above Montone “could have been promoted regardless of any
. . . discrimination” against her, while those ranked below did
not suffer an actual injury “because there is no guarantee
promotions would have continued beyond [Montone‟s
promotion] and that they would have ever been promoted.”
(Troy‟s A. Br. 47, 51.)

        The Astriab plaintiffs argue to the contrary that they
have sufficiently alleged an actual injury, namely, their non-
promotion. Furthermore, the plaintiffs aver that they have
satisfied the causation requirement by alleging specific facts
concerning how Montone‟s political activities during the
2004 mayoral campaign resulted in the defendants refusing to
promote Montone, and any other eligible sergeant, during
Troy‟s tenure as police chief.

       The Astriab plaintiffs assert that their position is
supported by our decision in Anjelino. We agree. In
Anjelino, male and female employees of the New York Times
Company (the “Times”) mailroom sued the Times and other
defendants for sex discrimination in violation of Title VII of
the Civil Rights Act of 1964. 200 F.3d at 78. The female
employees alleged that they were not promoted from the
“priority list,” which determined whether and how often an
employee would receive mailroom shifts, due to their gender.




                              28
Id. at 80. The male employees similarly brought claims under
Title VII, alleging, inter alia, that “they suffered pecuniary
injury because they were on the priority list among women,
who were not hired due to sex discrimination because hiring
stopped when the women‟s names were reached.” Id. at 89.
The district court dismissed the male employees‟ claims,
finding that they lacked standing to sue under Title VII. Id. at
85.

        We reversed, holding that “„indirect‟ victims of sex-
based discrimination have standing to sue under Title VII if
they allege colorable claims of injury-in-fact that are fairly
traceable to acts or omissions by defendants that are unlawful
under the statute,” and therefore the male employees had
standing even though the defendants‟ discriminatory actions
were directed at the female employees. Id. at 92. In so
holding, we emphasized: “That the injury at issue is
characterized as indirect is immaterial, as long as it is
traceable to the defendant‟s unlawful acts or omissions.” Id.
We then concluded that the male employees satisfied Article
III‟s injury-in-fact requirement because “allegations that sex
discrimination adversely affected [plaintiffs] being hired as
extras, as well as their seniority on the priority list,
demonstrate actual injury,” and, furthermore, the male
employees pled sufficient “specific facts” to make the
requisite showing of causation. Id.

       More recently, the Supreme Court similarly held that
an individual has standing to sue for employment retaliation
pursuant to Title VII, relying on the protected conduct of
another individual. In Thompson v. N. Am. Stainless, LP, 131
S.Ct. 863 (2011), plaintiff Thompson, an employee of North
American Stainless (NAS), sued NAS for unlawful retaliation




                              29
under Title VII when he was fired after his fiancée, also an
NAS employee, filed a sex discrimination charge against
NAS with the Equal Employment Opportunity Commission.
Id. at 867. In addressing the question of whether Thompson
had standing to sue, the Court found that “Thompson‟s claim
undoubtedly meets [the] requirements” of Article III standing.
Id. at 869.

        While Anjelino and Thompson involved questions of
standing in the context of claims under Title VII, we find the
reasoning in those cases persuasive. Indeed, we have
similarly relied upon Title VII jurisprudence in resolving
questions of first impression related to § 1983 claims because
of the “consonance” of the “policy considerations” underlying
each statute. Squires v. Bonser, 54 F.3d 168, 172 (3d Cir.
1995). Accordingly, we adopt the reasoning of Anjelino and
Thompson in holding that a party has standing to bring an
action for First Amendment political affiliation retaliation
pursuant to § 1983, even where, as here, the alleged
retaliation was directed towards another individual, provided
the party can satisfy “[t]he irreducible constitutional
minimum” of Article III standing. Lujan, 504 U.S. at 560.

        The three requirements of Article III standing are
satisfied here. The plaintiffs allege that each passed the civil
service examination as required to be promoted to the rank of
lieutenant, were ranked on the promotion list, and nonetheless
were not promoted to lieutenant during Troy‟s tenure. The
plaintiffs also allege that during Troy‟s term as police chief
promotions were made in all other ranks in the JCPD except
lieutenant, even though lieutenant promotions were
authorized and necessary. Furthermore, the plaintiffs allege
that the defendants consciously chose not to promote




                              30
Montone or any other sergeant due to Montone‟s involvement
in the 2004 mayoral election, to the effect that the Astriab
plaintiffs were not promoted or, at the very least, were
prevented from moving up in numerical rank on the
promotion list. Thus, as in Anjelino, the Astriab plaintiffs‟
allegations that the defendants‟ illegal political retaliation
“adversely affected [plaintiffs] being [promoted], as well as
their seniority on the priority list, demonstrate actual injury.”
Anjelino, 200 F.3d at 92; see also Grizzell v. City of
Columbus Div. of Police, 461 F.3d 711, 718 (6th Cir. 2006)
(finding plaintiff police officers‟ “alleged injury to be
sufficiently concrete and particularized to satisfy
constitutional requirements” where plaintiffs alleged that they
were not promoted or incurred a delay in being promoted to
sergeant as a result of the defendants‟ use of a 1999, rather
than 2001, promotion list).

        The Astriab plaintiffs have also satisfied their burden
with respect to the causation element. The plaintiffs allege
that Healy and Troy did not promote Montone following her
involvement in the 2004 mayoral campaign, specifically
noting that Troy informed several sergeants that he was “not
making any lieutenants,” “not promoting [Montone]” because
she “hurt us,” and therefore no sergeants would be promoted
to lieutenant. (Astriab Appendix 362-63, 374, 387 [“A.A.”].)
The plaintiffs also aver that none of the Astriab plaintiffs was
promoted to the rank of lieutenant during Troy‟s tenure as
police chief, even though all were eligible for promotions,
there was a shortage of lieutenants in the JCPD, Troy was
authorized to fill vacant lieutenant positions, and promotions
occurred in other ranks in the JCPD.




                               31
        The final Article III standing requirement –
redressability – is also satisfied.    As we have recognized,
“§ 1983 has always provided both legal and equitable relief.”
Squires, 54 F.3d at 172. Available forms of equitable relief
include back pay and “retroactive seniority.” Gurmankin v.
Costanzo, 626 F.2d 1115, 1120 (3d Cir. 1980). Additionally,
front pay is recoverable, and, in some circumstances,
instatement is also an appropriate remedy. Walsdorf v. Bd. of
Comm’rs for the E. Jefferson Levee Dist., 857 F.2d 1047,
1054 (5th Cir. 1988); see also Shore v. Fed. Express Corp.,
777 F.2d 1155, 1159-60 (6th Cir. 1985); Todaro v. Cnty. of
Union, 920 A.2d 1243, 1248 (N.J. Super. Ct. App. Div. Apr.
19, 2007) (holding that instatement and the “rightful place”
remedy, by which the plaintiff is placed in the next
comparable job opening, are both appropriate remedies
“where a public employee has been denied appointment to a
classified civil service position solely on the basis of political
affiliation,” in violation of § 1983). Thus, there exists an
“appropriate remedy that we can grant” the Astriab plaintiffs,
AT&T, 270 F.3d at 171, and the plaintiffs have made the
requisite showing that it is “„likely, as opposed to merely
speculative, that [their] injury will be redressed by a favorable
decision.‟” Pitt News v. Fisher, 215 F.3d 354, 361 (3d Cir.
2000) (citing Friends of the Earth, Inc. v. Laidlaw Env’t
Servs. (TOC), Inc., 528 U.S. 167, 181 (2000)).

        Finally, we turn to the prudential standing requirement
that a plaintiff‟s asserted interest falls within the “zone of
interests” that the constitutional guarantee at issue was
designed to protect. Elk Grove Unified Sch. Dist. v. Newdow,
542 U.S. 1, 12 (2004). The Supreme Court “ha[s] described
the „zone of interests‟ test as denying a right of review if the
plaintiff‟s interests are so marginally related to or inconsistent




                               32
with the purposes implicit in the statute [or constitutional
guarantee in question] that it cannot reasonably be assumed”
suit was intended to be permitted. Thompson, 131 S.Ct. at
870 (citation omitted) (internal quotation marks omitted); see
also Ass’n of Data Processing Serv. Orgs., Inc., v. Camp, 397
U.S. 150, 153 (1970).

       The Astriab plaintiffs assert that, as a result of the
defendants‟ retaliation against Montone for her protected
political conduct, they did not receive a promotion for which
they were eligible, in contravention of the First Amendment
and § 1983. It is axiomatic that “political belief and
association constitute the core of those activities protected by
the First Amendment.” Elrod, 427 U.S. at 356. In Robertson
v. Fiore, 62 F.3d 596 (3d Cir. 1995), we acknowledged the
First Amendment‟s protections for public employees in
positions not requiring political affiliation, and explained the
important policy considerations motivating this Constitutional
guarantee:

              Without the protection afforded
              by the Constitution, employees
              might forgo the expression of
              their political beliefs or artificially
              change their political association
              to    avoid      displeasing      their
              supervisors.      Such      coercion,
              whether direct or indirect, is
              incongruent with a free political
              marketplace.

62 F.3d at 600 (emphasis added).




                                33
        That the retaliatory conduct at issue here was not
directed at the Astriab plaintiffs is not dispositive, because the
First Amendment concerns implicated by political affiliation
retaliation are the same whether a plaintiff is the “direct” or
“indirect” victim of illegal political retaliation.           See
Robertson, 62 F.3d at 600. An employee might be equally
dissuaded from engaging in protected political activity where
it is his fellow workers who experience retaliation for that
employee having engaged in the “core” First Amendment
activities of free “political belief and association.” Elrod, 427
U.S. at 357. The Astriab plaintiffs‟ interest in being
promoted in a public agency employment position free from
the influences of political association thus falls within the
“zone of interests” protected by the First Amendment.

       Because the Astriab plaintiffs have pled specific facts
demonstrating the existence of all three Article III standing
requirements, and because the plaintiffs‟ asserted interest falls
within the “zone of interests” protected by the First
Amendment, we hold that they have standing to pursue a
claim pursuant to § 1983 for retaliation for political affiliation
in violation of the First Amendment, even though the
underlying protected conduct is that of Montone, not of the
Astriab plaintiffs themselves.

                               2.

      We turn next to the question of whether the District
Court erroneously granted summary judgment for the
defendants on the Astriab plaintiffs‟ claim.

       As discussed in Part II(A)(1) supra, a plaintiff must
satisfy a three-part test to establish a claim for First




                               34
Amendment political affiliation retaliation. See Galli, 490
F.3d at 271. As in the Montone suit, the first two prongs of
the test are not in dispute here. Each of the Astriab plaintiffs
was employed as an officer with the JCPD, a position where
political affiliation is not “an appropriate requirement for the
effective performance of the public office involved.” Branti,
445 U.S. at 518. Furthermore, as discussed in Part II(B)(i)
supra, the Astriab plaintiffs have standing to bring suit for a
First Amendment violation pursuant to § 1983 based on the
defendants‟ alleged retaliation against Montone as a result of
her political activities. See Branti, 445 U.S. at 519; Galli,
490 F.3d at 272-73. Thus, the second prong of the test is
satisfied. See Galli, 490 F.3d at 271. Therefore, as in the
Montone suit, only the third prong of the test – the causation
element – is disputed. See id.

       The District Court found that the Astriab plaintiffs
failed to meet their burden with respect to the causation
element because they “failed to point to evidence from which
a reasonable trier of fact could decide in their favor on the
question of whether Montone‟s political conduct was a
motivating factor in the decision not to promote her or them.”
Astriab, 2011 WL 5080353, at *4. We hold that when
viewed in the light most favorable to the Astriab plaintiffs,
the evidence was sufficient to establish a prima facie case of
First Amendment retaliation, and thus the District Court erred
in granting summary judgment for the defendants.

       The District Court first erred by failing to consider
much of the evidence the plaintiffs adduced to satisfy their
burden of establishing a genuine issue of material fact. When
evaluating a summary judgment motion, a district court must
consider “materials in the record, including depositions,




                              35
documents, electronically stored information, affidavits or
declarations, stipulations[,] . . . admissions, interrogatory
answers, or other materials . . . .” Fed. R. Civ. P. 56(c). Yet,
the District Court considered only two types of evidence
presented by the Astriab plaintiffs: lieutenant Gillan‟s
deposition testimony, which the District Court dismissed as
“anonymous,” inadmissible hearsay,10 as well as Inspector
Russ‟ memoranda recommending that Troy make promotions
to lieutenant and Troy‟s testimony that he did not follow
Russ‟ recommendations. Astriab, 2011 WL 5080353, at *3.

        Among the evidence not mentioned by the District
Court in its analysis of the summary judgment motions were
the Jersey City government agreements authorizing the
promotion of officers to the rank of lieutenant. The District
Court also failed to consider personnel orders signed by Troy
ordering promotions in every rank except lieutenant.
Additionally, the District Court disregarded correspondence
from O‟Reilly and Police Director Samuel Jefferson, as well
as deposition testimony from Healy, indicating that the
defendants expressly refused to promote any of the plaintiffs
to lieutenant upon expiration of the 2003-2006 promotion list,
but almost immediately after the issuance of the 2006-2009
list, promoted twelve sergeants to lieutenant, only one of
whom was an Astriab plaintiff. Furthermore, the District
Court neglected to consider Jersey City and Healy‟s answers
to interrogatories, as well as deposition testimony by several

       10
           A full analysis as to the admissibility of Gillan‟s
testimony is unnecessary because, as discussed below, there
was sufficient other evidence to raise a genuine issue of
material fact regarding the causation element.




                              36
Astriab plaintiffs, detailing conversations with Troy in which
he explained that Montone and certain Astriab plaintiffs
would not be promoted because of Montone‟s involvement in
the 2004 mayoral election.11

        We acknowledge that evidence was also presented
indicating that the defendants‟ failure to promote the
plaintiffs was the result of factors other than Montone‟s
political affiliation. For example, Whalen testified that when
he protested to Troy that it was “not fair” that neither
Montone nor any other sergeant would be promoted, Troy
responded by asking, “Well, how would you feel if your best
friend‟s wife is sitting at the kitchen table crying over threats
made by [Montone] against her son and nephew?” (A.A.
401.) Scerbo testified that on another occasion Troy told him
that he “should have no problem” obtaining a promotion
because he “was in front of Valerie.”12 (A.A. 374.) Finally,

       11
           Although the District Court rejected as inadmissible
hearsay the deposition testimony of several of the Astriab
plaintiffs, we hold that their testimony concerning Troy‟s
statements is admissible as a party-opponent admission, and
thus should have been considered in resolving the summary
judgment motions. See Fed. R. Evid. 801(d)(2)(A).
       12
           Although Jersey City argues that “the unreliable
statements of Whalen, DeStefano and Scerbo must be
discounted entirely,” (Jersey City‟s A. Br. at 38), “[i]n
considering a motion for summary judgment, [the] court may
not make credibility determinations or engage in any
weighing of the evidence . . . .” Marino, 358 F.3d at 247.
Thus, Jersey City‟s argument is unavailing at this stage of the
proceedings.




                               37
Troy testified that there was no shortage of lieutenants, and
that the lack of promotions to lieutenant between 2004 and
2006 was due to budgetary concerns and restructuring of the
JCPD.

        Rather than counseling in favor of granting summary
judgment for the defendants, however, the above-described
evidence demonstrates the existence of a genuine dispute
about material facts related to the causation element of the
plaintiffs‟ First Amendment claim, including whether there
was a shortage of lieutenants such that promotions were
necessary (or not); whether Troy was authorized to make
promotions; and the reason for the lack of promotions to
lieutenant between 2004 and 2006. The District Court thus
erred in concluding that there was no triable issue of fact
regarding the causation element of the plaintiffs‟ claim.

        Finally, the District Court erroneously drew inferences
unfavorable to the Astriab plaintiffs, the non-movants, and
improperly assumed the role of fact-finder. For example, the
District Court found that Inspector Russ‟ memoranda to Troy
recommending the promotion of officers to the rank of
lieutenant, coupled with Troy‟s decision not to promote the
plaintiffs, did not “constitute[] evidence from which a
reasonable finder of fact could infer that Montone‟s political
affiliation motivated Troy‟s decision.” Astriab, 2011 WL
5080353, at *3. In so holding, the District Court reasoned
that “[t]he most that Plaintiffs have pointed to is the temporal
proximity of Troy‟s first act of not following . . . Russ‟
staffing recommendations after the November 2004 election.”
Id. The District Court thus concluded:




                              38
             [E]ven if a trier of fact were to
             contemplate the inference, based
             on temporal proximity, that
             Montone‟s conduct during the
             election was a substantial factor in
             Troy‟s decision not to promote
             more Lieutenants, the Russ
             memoranda                constitute
             independent intervening events
             which tend to preclude finding
             any such link. It is clear that
             Troy‟s inaction on the memoranda
             was most directly in response to
             the    memoranda       themselves.
             There is no evidence that the
             election played any proximate
             role and the timing appears to be
             coincidental.

Id.

       The District Court‟s conclusion that “Troy‟s inaction
on the memoranda was most directly in response to the
memoranda themselves,” Astriab, 2011 WL 5080353, at *3,
directly contradicts the undisputed fact that after receiving
Russ‟ memoranda, which called for promotions to various
ranks including lieutenant, Troy made promotions to all other
ranks except lieutenant. It also contradicts testimony by
several Astriab plaintiffs, including Whalen, who testified
that Troy stated that he was “not making any lieutenants”
because Montone was not being promoted as a result of
“hurt[ing] us” during the 2004 campaign. (A.A. 362-63,
387.) As we recognized in Stephens, a plaintiff in a First




                             39
Amendment retaliation action may prevail on summary
judgment “by discrediting [the defendant‟s] proffered reason
[for the employment action], either circumstantially or
directly, or by adducing evidence, whether circumstantial or
direct, that discrimination was more likely than not a
motivating or substantial cause of the adverse action.” 122
F.3d at 181.

        When viewed in the light most favorable to the
plaintiffs, the evidence presented in opposition to the
summary judgment motions demonstrates that there is a
genuine issue of material fact as to whether Montone‟s
political conduct was a motivating factor in the defendants‟
decision not to promote the Astriab plaintiffs. Accordingly,
we vacate the District Court‟s grant of summary judgment to
Jersey City and Troy on the political retaliation claim asserted
in Count Three.

                              III.

      For the foregoing reasons, we will vacate the District
Court‟s judgments.




                              40